DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, corresponding to Claims 12-19, in the reply filed on August 1, 2022 is acknowledged.  The traversal is on the grounds that the Office has not shown that the product as claimed can be made by another and materially different process and that the Office has not shown that a serious burden would be present if restriction was not required.  This is not found persuasive because the product of Claim 1 can be manufactured by another and materially different method than that recited in Claim 12.  For example, the product of Claim 1 can be made using ultrasonic bonding instead of heat bonding.  Even though product-by-process claims are limited by and defined by the process, determination of the structure of the material claimed is based on the product itself, and does not depend on its method of production.  With regard to the serious burden, Applicant argues that B32B 37/00 explicitly relates to methods and apparatuses, which would apply equally to Groups I and II.  The Examiner disagrees.  The product of Group I is not an apparatus.  An apparatus is an entity that is used to practice a method, not the product made by the method.  As such, the requirement is still deemed proper and is therefore made FINAL.  Claims 1-11 and 20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the heat press” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There is no mention of any heat press in a claim from which Claim 15 depends.
Claim 16 recites the limitation “the heat press” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is no mention of any heat press in a claim from which Claim 16 depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0203539 to Sommer et al. (“Sommer”).
With regard to Claim 12, Sommer discloses a method of making a laminate material having first and second layers comprising positioning the first layer and the second layer directly in contact with one another and bonding the layers at bonded regions.  See, e.g., Abstract, entire document.  Sommer discloses that the first and second layers are both nonwoven textiles.  Paragraph [0009].  Sommer teaches that the first nonwoven layer is provided with a higher shrinkage potential than the second nonwoven layer.  Paragraph [0010].  Sommer also discloses that the preferred method of providing the bonded regions is by thermal bonding.  Paragraph [0022].  With regard to Claim 16, Sommer teaches that the heat press can be provided as part of a roller.  Paragraph [0023].  In such an embodiment, the bonded portions of the first nonwoven layer and the second nonwoven layer would be removed from the heat press, i.e., heated calender roll, immediately (which satisfies the limitation of shorter than 10% of the time duration of the heat bonding) after being spun from the calender roll.  With regard to Claim 17, Sommer discloses that both the first layer and the second layer have a shrink potential.  Paragraph [0018].  With regard to Claim 18, Sommer teaches that “if the first layer of nonwoven has a shrinkage potential of 50%, for example, then the second layer of nonwoven (less shrinkage) preferably has a shrinkage potential of less than 10%.”  Paragraph [0018].  With regard to Claim 19, Sommer teaches that the increased shrinkage of the first nonwoven layer is provided by stretching the textile.  Paragraph [0010].  Since the first nonwoven layer is subjected to stretching treatment to a greater degree than the second nonwoven layer, the first layer of Sommers possesses greater stretchability compared to the second layer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of U.S. Patent Application Publication No. 2002/0127361 to Sandt et al. (“Sandt”).
Sommer does not disclose pressure, temperature, and duration of the thermal bonding.  Nonetheless, the processing steps recited in Claims 13 and 14 are well within the purview of the person having ordinary skill in the art.  Sandt is also related to textile materials comprising thermoplastic polymers.  See, e.g., Abstract, entire document.  Sandt teaches that it is “well known in the art” that thermoplastic materials can be heat bonded at temperatures ranging from 100 to 300 degrees C., at pressures ranging from 2 to 20 psi (about 0.14 bar to about 1.4 bar), and for a duration of about 0.5 to 60 seconds.  Paragraph [0075].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to thermally bond the thermoplastic material disclosed by Sommer at a temperature within the range of 100 to 200 degrees C. (or 150 to 180 degrees C.), at a pressure within the range of up to 1 bar (or between 0.5 and 0.7 bar), and a duration of at least 10 seconds (or 20 to 40 seconds), since such processing conditions are well known when working with thermoplastic materials useful in textiles as demonstrated by Sandt, and because “were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of U.S. Patent No. 6,659,020 to Ball (“Ball”).
Sommer does not disclose the use of a non-stick protective foil.  Nonetheless, such a modification is well known in the art. Ball is also related to a method for producing thermoplastic material.  See, e.g., Abstract, entire document.  Ball teaches that when heating polymeric materials with a heated plate, the plate can be coated with a PTFE membrane in order to avoid sticking of the polymer.  Column 11, lines 36-41.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the heating apparatus disclosed by Sommer with a membrane of non-stick foil between the heated apparatus and the polymeric first or second layer in order to provide a non-stick interface when heating the thermoplastic material, as shown to be known by Ball.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789